 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniroyal,Inc.andTeamsters Local Union 677, a/wInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Case1-CA-9515August 23, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND JENKINSOn May 20, 1974, Administrative Law Judge PaulE.Weil issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Uniroyal, Inc., Oxford, Con-necticut, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry WallProducts,Inc.,91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951).We have carefully examined therecord and find no basis for reversing his findings.charge with the Regional Director for Region 1, of theNational Labor Relations Board, hereinafter called theBoard, alleging that Uniroyal, Inc., hereinafter called Re-spondent, violated Section 8(a)(1), (3), and (5) of the Na-tional LaborRelationsAct, hereinafter called the Act, byfailing and refusing to bargain with the Union after a certifi-cation of representation was issued on October 18, 1973, bythe Board. On February 8, 1974, the Regional Director, onbehalf of the General Counsel of the Board, issued a com-plaint and notice of hearing alleging that Respondent vio-lated Section 8(a)(l) and (5) of the Act by failing andrefusing to bargain with the certified Union. By its duly filedanswer the Respondent admitted the jurisdictional facts,'and admitted that the Union was a labor organization andthat an election had been conducted in an appropriate unitconsisting of all full-time and regular part-time mechanicsand linemen/refuelers employed by the Employer at theWaterbury-Oxford Airport, excluding all other employees,office clerical employees, professional employees, guards,maintenance supervisors, line supervisors, and all other su-pervisors as defined in the Act. Respondent admitted thatan election had been conducted but denied that the Unionis the representative of the majority of the employees. Re-spondent raised the special defense that the Board certifica-tion rests upon an incorrect legal premise and is improper,wherefor Respondent's refusal to recognize and bargain col-lectively with the Union was warranted.On the issues thus joined the matter came on for hearingbefore meatWaterbury, Connecticut, on April 2, 1974. Allparties were present and represented by counsel and had anopportunity to call and examine witnesses and to presentrelevant and material evidence. At the close of the hearingthe parties waived oral argument; briefs had been receivedfrom the General Counsel and Respondent.Upon the entire record in this matter, and in contempla-tion of the briefs, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a corporation engaged,inter alia,in themaintenance and operationof the Waterbury-Oxford Air-port located in Oxford,Connecticut, and at other Connecti-cut facilities in the manufacture and sale of tires, chemicals,footwear and related products.Respondent annually re-ceives goods valued in excess of $50,000 at its Connecticutfacilities directly from points located outside the State ofConnecticut.Respondent is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On January 2,1974, Teamsters Local union 677, a/w International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, hereinafter called the Union, filed aII.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin the meaning ofSection 2(5) of the Act.1The Respondent denied the General Counsel's description of its facilitiesand the enterprise concerned herein,the General Counsel amended the com-plaint at the hearing and Respondent amended its answer to admit thecomplaint as amended in this regard.213 NLRB No. 7 UNIROYAL, INC.15111.THE UNFAIR LABOR PRACTICESBackgroundThe Unioncommenced organizing at theWaterbury-Ox-ford Airportin early June1973. It helda meeting on June8, at which a number of employees signed cards and on June13, 1973,filed a petition with the Regional Director forRegion 1,seeking an election among the mechanics and lineservicemenemployed byRespondent at the airport. A sec-ond meeting was held inJuly, beforethe election which washeld on August1, 1973. Of11 eligible voters,6 cast votesfor the petitioner,and 4 against.Respondentduly filedobjections alleging that the petitioner restrained the em-ployees'free choice by offering them economic induce-ments to vote for it at the election and that the petitionerrestrained the employees'free choice by offering them areduced union initiation fee conditioned upon its success inthe election.The Regional Director conducted an investiga-tion of the objections,concluded that they had no merit andrecommendedthat theybe overruled in their entirety. Re-spondentduly exceptedto the Regional Director's reportand on October18, 1973,the Board adopted the RegionalDirector'srecommendation,overruled the objections intheir entirety and issued a certification of representative.Since on or about October 18the Unionhas requestedRespondent to bargain with it as the exclusive representa-tive of the employees in the certified unit and Respondentsince that date has admittedly refused to bargain,contend-ing at all times that the Board reached the wrong conclusionon its objections and that the election should have been setaside.Respondent has contended that at the first unionmeeting in June the Union informed the employees thattheir initiation fee was normally$200, but that it would bereduced to$25 for employees who signed up before theelection and that at the July meeting the Union furtherinformed the employees that the initiation fee would bereduced to$10 for employees who signed up before theelection but would revert to $200 after the election. TheRegional Director conducted an investigation by affidavitsand, on the basis of the affidavits decided,under the author-ity of theBoard decisioninDIT-MCO, Inc.,163 NLRB1019, 1021-22 (1967),that,assuming the facts as raised byRespondent,such campaign tactics do not constitute anillegal inducement.Thereafter the United States SupremeCourt issued its decisioninN.L.R.B. v. Savair Manufactur-ing Co.,414 U.S. 270 (1973),which reversed the Board'sdecision not only inSavairbutinDIT-MCO, supra.Re-spondent contendedthat a credibilityissue was raised bythe Regional Director's investigation which could be re-solved only by a hearing and that such a hearing wouldreveal thevalidity ofits objections to the election. When thecase came on for hearing before me,the only issue to bedecided was whether in fact the Union had offered to waiveall or part of its initiation fee as an inducement to employeesto vote forthe Union,the issue raised by the original objec-tion.After introducing the relevant documentary evidence, theGeneral Counsel rested.Respondent thereupon called twoemployees as witnesses.The first,David Czellecz,testifiedthat he did not attend the June meeting,but at the Julymeeting one of two union agents,Cooper orLinteau,statedthat he haddecided thatbecause the seven men present atthe meeting were enthusiastically supportingthe Union thatthe initiation fee would be reduced from$25 to $10, butafter the election the initiation fee would not be $10, itwould be morelikely $20 or $25 and anyonethat was hiredafter the election hadto pay $200.On cross-examinationCzellecz testified that after the election it would be up to themembers ofthe Unionto decide if employees could join for$10 or $25 or anyamount in between, that theywould notbe requiredto pay $200, but that they would have to pay afee that wouldbe set by themembers of the new union. Hestated anyone that was employedby theRespondent nowthat wantedto join the Union couldget into theUnion for$10.The second employee calledwas ArthurPieplow.Pieplowwas present at the June meeting and testified that there wassome conversation at the June meeting about a $25 initia-tion fee, but at the July meeting it was announced that theinitiation fee would beonly $10.Pieplow testifiedat the Julymeeting it was announced that the $10 initiation fee wouldbe good foranybodyat the meeting or anyonethey couldget to sign cards,but that later on it would be $200. Nodefinite time was stated when it would become$200. Piep-low testifiedthat he didnot recall whether any statementwas made that the fee was$10 becausethe peoplein the unitwere low paid,which hadbeen deniedby Czellecz, but bothhe and Czellecz testifiedthat theywere told that if theemployees transferred to an established unit in which theinitiation fee was $200that the $10 would be credited totheir initiation fee of $200.With the testimony of Czelleczand Pieplow,Respondentrested its case.The Union thereupon called Cooper andLinteau, the two union agents whoconductedthe June andJuly meetings.They testifiedin agreement that there was nomention of initiation fees whatsoever at the June meeting,and that at the July meetingthey informedthe employeesthat the initiation fee would be$10. They eachtestified thatthe executiveboard couldat a later time raise the initiationfee, but that the initiation fee for employees in the wagecategory($3 to $3.50 hourly)was $10.They explained to theemployeesthat otherunits,specifically of truckdrivers, UPSdelivery men and the like,normally paid a $200initiationfee and that,if the present employeesof Uniroyaljoined theUnion and thereafter transferred within a year to one of theestablished unions with a $200 fee,their $10 fee would bedeductedand they would have to pay $190 more.After 1year theycould transferwithout thepayment of an addi-tional initiation fee. Linteau testified that he told the em-ployees that after theUnion hadnegotiated and ratified acontract the initiation fee could go up. Both Linteau andCooper testifiedthat the onlydiscussion of a $200 initiationfee had to do with the answer to a question of one of theemployees at the meeting concerning the initiation fees atthe UnitedParcel Service.Each of theunion agents dis-cussed the UPS initiation fee of $200only in thecontext thatthe fees were higher for the higher paid employees in estab-lished units.Both testifiedthat employeesearning from $3to $4 an hour were uniformly charged a$10 initiation fee.The General Counsel,after theUnion restedwith thetestimonyof Cooperand Linteau,called all of the remain- 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDing employees who had been present at the July meeting.Employees Salisbury, Bligh and McKennon all testified thatthey had been present at the June meeting and that therewas a passing reference to a $25 fee at that meeting. AsSalisbury put it, the union agent "floated" the figure of $25and the figure was widely discussed among the employeesatRespondent's place of business between the June andJuly meetings. No one testified that they were told that thefee would be $25, but only that it had been mentioned andthat the employees talked about it. McKennon recalled thatthere had been a statement made, probably by Linteau atthe July meeting, that after a contract was signed the initia-tion fee might go to $100 for new employed employees.Bligh testified that he had heard the figure $200 mentionedat the June meeting. Smith, Salisbury, and Bligh all agreewith Linteau that at the July meeting he had stated that afterthe contract was negotiated and ratified the initiation feecould go up. No employee supported the testimony of Czel-lecz that the $10 initiation fee was good only until the elec-tion or the testimony of Pieplow that the $10 initiation feewas applicable only to card signers.Discussions and ConclusionsI conclude that at the June meeting Linteau, who was anew union agent, was asked what the initiation fee wouldbe and guessed that it would be around $25, although he didnot know. This led to the members of the unit discussing the$25 initiation fee and I have no doubt that they were wellpleased when they were informed at the July meeting thatthe fee would be only $10. Although every other witnessrecalled that the union agent discussed a $200 fee as appli-cable to an established unit, only Czellecz stated that he didnot recall such a discussion. All witnesses who were presentrecalled that statement of Cooper that the $10 that theywould pay would be credited to a $200 fee if they transfer-red to an established unit. I find that the union agent madethe point that the initiation fee for Respondent's employeeswould be less than that for the higher paid truckdrivers'units represented by the Union, and I reject the testimonyof Czellecz that employees hired after the election wouldhave to pay $200 initiation fees or that of Pieplow thatemployees hired after some unascertained date would haveto pay $200. Pieplow indeed testified that the $200 initiationfee was not related to the election by the union agent.What is more important I find that at no time did eitherunion agent inform employees that the $10 initiation fee wascontingent on signing up before the election. I further findthat neither union agent categorically stated that the initia-tion fee would be raised after the election, rather, what wassaid was that, after the Union had entered into contractualrelationships with Respondent, the Union's executive boardcould raise the initiation fee for employees hired thereafter.In theSavaircase cited and relied upon by Respondent,the Supreme Court held that the offer of the union to waiveinitiation fees for employees signing a recognition slip priorto the election constitutes the purchase of an endorsementby the union inconsistent with the Board's requirement ofa "fair" election. Here the Union is not shown to haveoffered any inducement to employees to sign up before anelection. The most that can be said is that the Union pointedout to the employees that as low-wage earners they were notexpected to pay the high initiation fees exacted from em-ployees with a higher wage scale gainedunder a unioncontract, and that new employees, after a contract wassigned in which presumably the wage scales would be high-er,might be required to pay a higher fee. Nothing in thisconstitutes the purchase of an endorsement of an employeesuch as that condemned by the Supreme Court inSavair.This case is in my opinion indistinguishable as a matter oflaw from the decision of the Board inB.F.Goodrich TireCompany,Divisionof the B. F. Goodrich Company,209NLRB No. 182 (1974), cited by the General Counsel, inwhich case the union agent told employees that they couldjoin at a reduced rate of $10 instead of the standard $50initiation fee as it was the union's standard practice to ac-cept new groups of employees at a lower rate. The Boardsaw nothingin this conduct which is objectionable underthe Supreme Court'sSavairdecision. In the instantcase, asinGoodrich,the waiver of a portion of the initiation fees thatcould have been exacted was available not only to thosewho had signed up with the Union before the election butalso to those who joined after the election.Accordingly, I find no issue raised by Respondent's ob-jections that warrants setting aside the election or warrantsthe Respondent's refusingto bargain with the Union. TheBoard having certified the Union as the collective-bargain-ing representative of Respondent in the unit set forth above,I shall recommend that Respondent bargain with the Unionon request.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.All full-time and regular part-time mechanics and line-men/refuelersemployed by Uniroyal, Inc., at the Water-bury-Oxford Airport, in Oxford, Connecticut, but excludingall other employees, office clerical employees, professionalemployees, guards, maintenance supervisors, line supervi-sors and all other supervisors as defined in the Act consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times since August 1, 1973, the Union has beenthe representative for the purposes of collective bargainingof a majority of the employees in the unit set forth aboveand is the exclusive representative of all employees in thesaid unit for the purpose of collective bargaining in respectto rates ofpay, wages, hours of employment or other condi-tions ofemployment. UNIROYAL, INC.175.By failing and refusing to bargaining in good faith withthe Union as the exclusive representative of the employeesin the unit described above, Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(axl) and (5)of the Act it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER2Respondent, Uniroyal, Inc., its officers,agents,succes-sors, and assigns, shall:1.Cease and desist from refusing upon request to bar-gain collectively and in good faith with Teamsters LocalUnion 677 a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, as theexclusive representative of all its full-time andregular part-time mechanics and linemen/refuelers employed by Re-spondent at the Waterbury-Oxford Airport, in Oxford,Connecticut, excluding all other employees, office clericalemployees, professional employees, guards,maintenancesupervisors, line supervisors and all other supervisors asdefined in the Act.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Upon request bargain collectively with Teamsters Lo-calUnion 677, a/w International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,as the exclusive representative of the employees in the unitset forth above with respect to rates of pay, wages, hours ofemployment and other conditions of employment, and if anunderstanding is reached embody suchunderstanding in asigned agreement.(b) Post at its place of business in the Waterbury-OxfordAirport copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by theRegionalDirector forRegion 1, after being duly signed byRespondent's authorized representative, shall be posted byDatedByNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to give evidence,theNational Labor Relations Board has found that weviolated the National Labor Relations Act and has orderedus to post this notice and we intend to carry out the Orderof the Board and abide by the following:The Actgives allemployees these rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through representatives oftheir choosingTo act together for collective bargaining or otheraid or protection andTo refrain from any or all of these things.WE WILL NOT do anything that interferes with, re-strains orcoerces employees with respect to theserights.WE WILL bargain with Teamsters Local Union 677,a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, con-cerning the wages, hours, and working conditions ofour full-timeand regular part-time mechanicsand line-men/refuelersemployed at the Waterbury-Oxford Air-port in Oxford, Connecticut, excluding all otheremployees, office clerical employees, professional em-ployees, guards,maintenancesupervisors, line supervi-sors and all other supervisors as defined in the Act andwe will sign a contract with the Union embodying anyagreementwe reach with it.UNIROYAL, INC.(Employer)2 In the event no exceptionsare filed asprovided by Sec. 102.46 of theRulesand Regulations of the National LaborRelations Board,the findings,conclusions,and recommended Orderherein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and Order,and all objections thereto shall be deemedwaived forall purposes.3In the eventthat this Order isenforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNational LaborRelationsBoard"shall read"Posted Pursuant to a Judgmentof theUnited States Court of AppealsEnforcing an Order of the NationalLabor Relations Board."APPENDIX(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. 1sDECISIONSOF NATIONALLABOR RELATIONS BOARDAny questions concerning this notice or compliancewithFloor,Bulfinch Building, 15 New Chardon Street,Boston,its provisions may be directed to the Board's Office,SeventhMassachusetts02114, Telephone 617-223-3300.